                                                                    Case 2:20-cv-02291-DOC-KES Document 46 Filed 03/25/20 Page 1 of 4 Page ID #:493



                                                                              1   SPERTUS, LANDES & UMHOFER, LLP
                                                                                  Matthew Donald Umhofer (SBN 206607)
                                                                              2   Elizabeth A. Mitchell (SBN 251139)
                                                                                  617 W. 7th Street, Suite 200
                                                                              3   Los Angeles, California 90017
                                                                                  Telephone: (213) 205-6520
                                                                              4   Facsimile: (213) 205-6521
                                                                                  mumhofer@spertuslaw.com
                                                                              5   emitchell@spertuslaw.com
                                                                              6
                                                                                  Attorneys for Plaintiffs
                                                                              7
                                                                              8                        UNITED STATES DISTRICT COURT
                                                                              9                       CENTRAL DISTRICT OF CALIFORNIA
                                                                             10
                                                                                   LA ALLIANCE FOR HUMAN                     Case No. 2:20-cv-02291 DOC-KES
                                                                             11    RIGHTS, an unincorporated
                            TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                                   association, JOSEPH BURK,
                                                                             12    HARRY TASHDJIAN, KARYN                    STATUS CONFERENCE REPORT
                                    1990 SOUTH BUNDY DR., SUITE 705




                                                                                   PINSKY, CHARLES MALOW,
                                                                             13
                                         LOS ANGELES, CA 90025




                                                                                   CHARLES VAN SCOY, GEORGE                  Date: March 19, 2020
                                                                                   FREM, GARY WHITTER, and                   Time: 10:00AM
                                                                             14    LEANDRO SUAREZ, individuals,              Ctrm: 350 W. 1st Street
                                                                                                                                   Los Angeles, CA 90012
                                                                             15                        Plaintiffs,                 Courtroom 1
                                                                             16          v.
                                                                             17    CITY OF LOS ANGELES, a
                                                                                   municipal entity; COUNTY OF LOS
                                                                             18    ANGELES, a municipal entity; and
                                                                                   DOES 1 through 200 inclusive,
                                                                             19
                                                                                                       Defendants.
                                                                             20
                                                                             21
                                                                             22         TO THE HONORABLE COURT, ALL PARTIES AND THEIR
                                                                             23   ATTORNEYS OF RECORD:
                                                                             24         Plaintiffs hereby submit the following Report in advance of the status
                                                                             25   conference scheduled for March 19, 2020:
                                                                             26
                                                                             27
                                                                             28


                                                                                                         STATUS CONFERENCE REPORT
                                                                    Case 2:20-cv-02291-DOC-KES Document 46 Filed 03/25/20 Page 2 of 4 Page ID #:494



                                                                              1          Plaintiffs understand and appreciate that this crisis is unfolding rapidly.
                                                                              2   The County and City are juggling a tremendous amount and significant efforts
                                                                              3   have gone into managing competing interests while maintaining public health to
                                                                              4   the extent possible. Plaintiffs thank and commend the County and City for their
                                                                              5   tremendous work, and submit this status report to identify issues that remain a
                                                                              6   priority for Plaintiffs.
                                                                              7   Permanent/Interim Solutions
                                                                              8          After the COVID-19 pandemic has abated, the homeless crisis will remain,
                                                                              9   and as the Court as noted, there needs to be a plan in place to resettle individuals
                                                                             10   who are in emergency shelters or hotels/motels into a more sustainable solution
                                                                             11   rather than back on the streets. Those solutions will take time to implement, and
                            TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                             12   planning for them should begin immediately.
                                    1990 SOUTH BUNDY DR., SUITE 705
                                         LOS ANGELES, CA 90025




                                                                             13          According to the City and County Joint Status Report, Docket No. 43,
                                                                             14   there are 400 beds set to open in March, and an additional “1,000-plus” interim or
                                                                             15   permanent supportive beds planned to open in the next several months. While
                                                                             16   the addition of any interim and permanent beds is welcome, 1,400 beds are less
                                                                             17   than 5% of the goal of 60% of unsheltered beds in the County.
                                                                             18          In response to the Court’s requirement that the City evaluate whether it is
                                                                             19   going to accept the modular housing model proposal presented by the Court on
                                                                             20   March 19, 2020, the City has indicated it is “still collecting information” to
                                                                             21   determine whether modular housing is feasible under “state and local building
                                                                             22   and fire codes” and it is unclear if they are “certified for occupancy.”
                                                                             23          The urgency of the homelessness crisis requires a different approach.
                                                                             24   Building and code variances can be easily and swiftly granted, particularly during
                                                                             25   an emergency. The threshold question is whether the City and County are
                                                                             26   prepared to pursue a solution on this scale, immediately. If cost and land are not
                                                                             27   an issue for the Defendants, bureaucratic barriers can be overcome through
                                                                             28

                                                                                                                         2
                                                                                                             STATUS CONFERENCE REPORT
                                                                    Case 2:20-cv-02291-DOC-KES Document 46 Filed 03/25/20 Page 3 of 4 Page ID #:495



                                                                              1   variances and alterations. The Court’s willingness to actively facilitate large-
                                                                              2   scale solutions presents a unique and powerful opportunity—the Defendants must
                                                                              3   decide whether they are prepared to seize that opportunity.
                                                                              4         There are other, low-cost solutions exist which would fit within the same
                                                                              5   parameters, but these, too, would require immediate planning and
                                                                              6   implementation 1:
                                                                              7          - SHARE! collaborative housing can begin to scale up immediately for
                                                                              8               $4,000 per bed.
                                                                              9          - Tiny houses may be used to create small, medium, or larger villages, at
                                                                             10               a cost of approximately $5,000 per bed.
                                                                             11          - 3D printed homes can be produced in 24 hours and cost $4,000 per
                            TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                             12               home.
                                    1990 SOUTH BUNDY DR., SUITE 705
                                         LOS ANGELES, CA 90025




                                                                             13   Hotel/Motel Rooms
                                                                             14         Plaintiffs have undertaken significant efforts to secure the leasing of
                                                                             15   hotel/motel rooms, but the County, which is facilitating the funding for this
                                                                             16   effort, has yet to close key deals. A broker has sent a master lease and indicated
                                                                             17   that if terms could be reached, over 30 hotels would be willing to participate, and
                                                                             18   likely more. Plaintiffs sent the master lease and concerned terms to the County
                                                                             19   the morning of March 25 and connected the County with the relevant brokers. As
                                                                             20   of the time of this filing, no further action has been taken. Plaintiffs request this
                                                                             21   Court discuss with the County, and potentially the broker if the Court deems it
                                                                             22   appropriate, to determine whether an acceptable deal may be reached as soon as
                                                                             23   possible.
                                                                             24   //
                                                                             25   //
                                                                             26
                                                                             27
                                                                                  1
                                                                                   Hard copies of all options and proposals, including contact information, will be
                                                                             28   available at the March 26, 2020 hearing.

                                                                                                                      3
                                                                                                          STATUS CONFERENCE REPORT
                                                                    Case 2:20-cv-02291-DOC-KES Document 46 Filed 03/25/20 Page 4 of 4 Page ID #:496



                                                                              1   Emergency Shelters
                                                                              2          As of the March 24, 2020 hearing, eight temporary shelters had been
                                                                              3   opened in recreation centers throughout the city. Yet the City noted it has the
                                                                              4   “capability” to open “up to 42” shelters “based on need.” All parties agree that
                                                                              5   the need exists, yet is it unclear when, if ever, the remaining shelters will be
                                                                              6   opened.
                                                                              7          Furthermore, while Plaintiffs appreciate and applaud efforts to include only
                                                                              8   those exhibiting symptoms consistent with COVID-19 in the emergency shelters,
                                                                              9   it is unclear how many, if any, individuals have demonstrated positive symptoms
                                                                             10   and have been taken to quarantine locations and how many, if any, have refused
                                                                             11   quarantine and what has happened with those individuals.
                            TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                             12   Conclusion
                                    1990 SOUTH BUNDY DR., SUITE 705
                                         LOS ANGELES, CA 90025




                                                                             13          Plaintiffs are heartened by the City’s and County’s efforts to support and
                                                                             14   assist the homeless during the COVID-19 crisis. This crisis has underscored the
                                                                             15   vulnerability of the homeless population, and the urgent need for action on behalf
                                                                             16   of the unsheltered. Plaintiffs remain focused on the longer-term goal of
                                                                             17   providing sustainable shelter and services for the homeless and securing clean
                                                                             18   and safe streets for the benefit of all.
                                                                             19
                                                                             20   Dated: March 25, 2020                      /s/ Matthew Donald Umhofer
                                                                                                                              SPERTUS, LANDES & UMHOFER, LLP
                                                                             21                                               Matthew Donald Umhofer (SBN 206607)
                                                                                                                              Elizabeth A. Mitchell (SBN 251139)
                                                                             22
                                                                             23                                              Attorneys for Plaintiffs
                                                                             24
                                                                             25
                                                                             26
                                                                             27
                                                                             28

                                                                                                                      4
                                                                                                          STATUS CONFERENCE REPORT
